Citation Nr: 0322677	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert W. Friedman, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for PTSD in rating 
decisions dated in April 1996 and August 1997.  The veteran 
did not perfect an appeal of these decisions. 

3.  Evidence received since the August 1997 rating decision 
is new, relevant to the issue, and is so significant that it 
must be considered with all the evidence of record. 

4.  The veteran did not engage in combat with the enemy and 
does not allege combat-related stressors.  

5.  The stressors alleged by the veteran, consisting 
primarily of racial discrimination with associated personal 
assault, are not verified.   


CONCLUSIONS OF LAW

1.  The April 1996 and August 1997 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2002).  

2.  New and material evidence has been received since the 
August 1997 rating decision to reopen the claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.159 (2001).  

3.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the August 2000 rating decision and July 
2002 statement of the case, the RO provided the veteran and 
his representative with the applicable law and regulations 
and gave notice as to the evidence needed to substantiate the 
claim.  In addition, in a letter dated in April 2000, the RO 
advised the veteran of the specific types of evidence needed 
to substantiate his particular PTSD claim, explaining that 
alternate sources of information concerning his alleged 
stressors could be used.  The RO's August 2001 letter 
explained the notice and assistance provisions of the VCAA, 
including VA's duty to obtain certain types of evidence and 
the veteran's responsibility to provide other evidence or 
information needed to obtain evidence, listed the evidence 
already of record, and asked the veteran to submit or 
authorize the release of additional evidence or information 
relevant to the appeal.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).      

With respect to the duty to assist, the claims folder 
includes service medical records. service personnel records, 
VA treatment records, and statements from the veteran's 
mental health treatment provider.  In October 2001, the RO 
sent a request for records to that treatment provider but did 
not receive a response.  It so notified the veteran by letter 
dated in March 2002 and asked him to provide the evidence.  
The RO did not receive any response from the veteran or his 
representative.  The Board notes that the RO has not secured 
a medical examination or opinion.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  However, the issue to be resolved 
in this appeal does not involve the question of proper 
diagnosis, etiology, or other question that may be addressed 
in a medical examination.  Thus, a medical examination or 
opinion is not necessary in this instance.  Accordingly, the 
Board is satisfied that the duty to assist has been met in 
this case.  38 U.S.C.A. § 5103A.   

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claim was received in October 
1995, the amended regulations are not for application.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As the RO 
has provided all required notice and assistance, the Board 
may proceed to adjudicate the appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


New and Material Evidence

The RO denied the veteran's original claim for service 
connection for PTSD in rating decisions dated in April 1996 
and August 1997.  Although the veteran submitted a timely 
notice of disagreement, he did not perfect his appeal.  See 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2002).  
Therefore, the RO's rating decisions of April 1996 and August 
1997 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The Board notes that, in the August 2000 rating decision, the 
RO stated that there was no new and material evidence to 
reopen the claim but essentially evaluated the claim on the 
merits.  In addition, the July 2002 statement of the case 
provided no analysis at all as to new and material evidence.  
However, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for PTSD.  

Evidence of record at the time of the August 1997 rating 
decision consists of service medical records, service 
personnel records, records from the Social Security 
Administration (SSA), VA medical records, reports of the 
November 1995 social and industrial survey and the December 
1995 VA psychiatric examination, and a June 1997 from B. 
Harmon, CMNC.  The RO denied the claim because there was no 
verified stressor.  

The Board finds that there is new and material evidence to 
reopen the claim.  Evidence received since the August 1997 
rating decision, specifically multiple statements from the 
veteran and his representative and an April 2000 statement 
from Mr. Harmon, includes new information about the veteran's 
alleged in-service stressors that was not of record at the 
time of the prior rating action.  The Board finds that the 
evidence is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 
5108.   


Service Connection for PTSD

As discussed above, the Board has reopened the claim for 
service connection for PTSD.  Initially, it is noted that the 
veteran and his representative have had ample opportunity to 
address the merits of the claim.  Thus, the Board may proceed 
to evaluate the merits of the appeal without prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (pertaining to combat veterans).  If VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  See Gaines v. West, 11 Vet. 
App. 353 (1998) (specific finding required as to whether the 
veteran engaged in combat with the enemy).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran has a diagnosis of PTSD.  Mr. 
Harmon's April 2000 statement provides the opinion that the 
veteran developed PTSD in service, specifically during basic 
training.  The remaining question for resolution is whether 
the veteran's alleged in-service stressors are verified.    

Initially, the Board finds that the veteran did not engage in 
combat with the enemy.  There is no evidence in service 
medical or service personnel records to suggest combat 
participation.  In fact, despite reports of combat 
participation reflected in VA treatment records dated in 
October and November 1992, the veteran acknowledges in his 
July 2000 statement that he was assigned to a rear area while 
serving in Vietnam.  Moreover, the alleged in-service 
stressors are not related to combat.  Therefore, the record 
must contain credible evidence that corroborates the 
veteran's statements about the occurrence of these alleged 
stressors.  38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. 
at 395.   

The veteran, through his representative, primarily alleges 
entitlement to service connection based on personal assault 
in service.  The veteran generally describes being subjected 
to racial discrimination in service, primarily during basic 
training, due to his Chinese ancestry.  In his July 2000 
statement, he relates that he suffered discriminatory 
comments from his drill sergeant and other soldiers.  
Eventually, the other soldiers started fights with him and he 
fought back.  While stationed in Vietnam, he was initially 
subjected to additional racist comments.  After being 
involved in a fight, a major made the veteran his driver, 
which enabled him to avoid contact with others.  Mr. Harmon's 
April 2000 statement includes the reports of racial comments 
by the veteran's drill instructor and other soldiers and of 
fights started by those racial comments.  He adds a history 
of being singled out during training exercises.  The veteran 
and his representative submitted a copy of a magazine article 
containing interviews with Asian-Pacific veterans, not 
including this particular veteran, one of whom also 
experienced racial comments and attitudes while in boot camp.  

The Board notes that Mr. Harmon's June 1997 statement 
generally refers to the veteran's experiencing racial 
comments and related fights during basic training and his 
initial service in Vietnam.  However, that statement 
describes the veteran's traumatic experience as being asked 
to drive a sergeant to deliver some supplies while in 
Vietnam.  During the trip, the veteran witnessed the sergeant 
take a female hostage to get out of a building.  The sergeant 
put a gun to his head and told him to drive when the veteran 
froze at the wheel.  He drove away but saw Vietnamese 
National Police draw their weapons and aim at the vehicle.  
He later witnessed the sergeant accept money for the supplies 
(apparently a black market exchange).  He was threatened with 
his life if he ever told anyone about the incident.  The 
veteran refers to this experience in his July 2000 statement.      

Reviewing the evidence of record, the Board finds that the 
veteran's alleged in-service stressors are not verified, such 
that service connection for PTSD cannot be established.  The 
record contains only the veteran's statements as to the 
occurrence of these stressors, either through his own direct 
statement or as related through Mr. Harmon as history 
provided in the course of treatment.  Because of the nature 
of the alleged stressors, the veteran's statements alone are 
insufficient to verify their occurrence.  38 C.F.R. § 
3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 
395.  The Board acknowledges that Mr. Harmon directly relates 
the veteran's PTSD to incidents he experienced during basic 
training.  However, such after-the-fact medical nexus 
evidence cannot also be the sole evidence corroborating the 
occurrence of the claimed stressor.  Cohen, 10 Vet. App. at 
145; Moreau, 9 Vet. App. at 396.  See, e.g., Swann v. Brown, 
5 Vet. App. 229 (1993) (a medical opinion that relies on 
history as related by the veteran is no more probative than 
the facts alleged by the veteran).  

The Board emphasizes that the veteran has not provided 
stressor information that is capable of verification through 
standard means, i.e., research of unit records, disciplinary 
or court-marital records, etc.  In its April 2000 letter, the 
RO explained that the veteran should identify any sources, 
military or non-military, that could provide corroboration 
concerning his alleged stressors.  Examples included 
roommates, family members, clergy, or fellow service persons 
who had knowledge of the incidents.  The veteran has not 
identified any other source of information to corroborate his 
account of the described in-service stressors.  

The veteran's representative, particularly in a June 2000 
statement, contends that every Vietnam veteran knows about 
the prejudicial attitudes towards Asians that were prevalent 
in the Armed Forces during that time.  He also asserts that 
unidentified "[s]tandard historic sources" essentially 
confirm the veteran's account of his experiences.  The 
argument appears to be that the Board should take judicial 
notice of discrimination, prejudice, and racism being present 
in the Armed Forces during the Vietnam period of war, such 
that verification of the veteran's particular allegations of 
such experiences is not required.  The Board declines to do 
so.  VA regulations, as well as applicable case law, 
specifically require independent verification of stressors 
not related to combat. 38 C.F.R. § 3.304(f); Cohen, Moreau, 
supra. The Board is bound by applicable law and regulations 
as written.  38 U.S.C.A. § 7104(c).  Absent verification of 
the alleged in-service stressors, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD.  38 U.S.C.A. § 5107(b).     




ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  To that extent, the 
appeal is granted.  

Service connection for PTSD is denied.  




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

